Name: Commission Regulation (EEC) No 3197/86 of 21 October 1986 amending Regulation (EEC) No 2706/86 laying down for the 1985/86 wine year detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298/8 Official Journal of the European Communities 22. 10 . 86 COMMISSION REGULATION (EEC) No 3197/86 of 21 October 1986 amending Regulation (EEC) No 2706/86 laying down for the 1985/86 wine year detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine 1 . Article 1 is replaced by the following : 'Article 1 . 1 . Where a decision is taken to implement the supplementary measures reserved for holders of long ­ term storage contracts for table wine for the 1985/86 wine year provided for in Article 12a of Regulation (EEC) No 337/79 , such implementation shall be governed by the provisions of this Regulation . 2. In accordance with Article 6 ( 1 ) of Regulation (EEC) No 337/79, producers who, during the 1985/86 wine year, were subject to the obligations referred to in Articles 39, 40 or 41 of Regulation (EEC) No 337/79 shall not be entitled to benefit from the measures provided for in this Regulation unless they provide evidence that they have complied with their obliga ­ tions during the reference periods fixed respectively in Article 16 of Commission Regulation No (EEC) No 2260/85 (*), Article 13 of Commission Regulation (EEC) No 2261 /85 (^ and Article 22 of Commission Regulation (EEC) No 854/86 (6). However, Member States may authorize the approval of the contracts or delivery declarations referred to in Article 4 before producers have submitted the evidence referred to in the first subparagraph on condition that such contracts or delivery declarations contain a decla ­ ration by the producer by which he certifies that he has complied with the obligations referred to in the first subparagraph or ' is in the situation referred to in Article 11 (2) of Regulation (EEC) No 2179/83 and that he undertakes to deliver the residual quantities necessary in order to comply fully with his obligation within the period fixed by the competent national authority. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 12a (5) and 65 thereof, Whereas, in accordance with Article 6 ( 1 ) of Regulation (EEC) No 337/79, Article 1 (2) of Commission Regulation (EEC) No 2706/86 (3) provides that only those producers who have submitted evidence that they have satisfied the obligations laid down in Article 39 and, where appro ­ priate, Articles 40 and 41 of Regulation (EEC) No 337/79 for a particular reference period may qualify for the measures provided for in the said Regulation ; whereas, in certain cases, such proof can only be furnished at a date falling after the activation of these measures and whereas this provision therefore threatens to delay their imple ­ mentation ; whereas, for this reason, the Member States should be empowered ' to authorize access to the said measures at an earlier date ; whereas this facility should be subject to conditions ensuring that producers who have not complied with the said obligations are excluded from the measures in question ; Whereas the obligations of operators should be more clearly defined ; Whereas, in addition , a number a number of drafting amendments should be made to Regulation (EEC) No 2708/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (4) OJ No L 211 , 8 . 8 . 1985, p . 12. j5) OJ No L 211 , 8 . 8 . 1985, p . 18 . Ã 6) OJ No L 80, 25. 3 . 1986, p. 14.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2706/86 is hereby amended as follows : 2. Article 2 (2) is replaced by the following : '2. Holders of long-term storage contracts for the types of table wine in respect of which the decision is adopted and for wines in close economic relationship with such wines may : (a) for a quantity of wine not exceeding a percentage to be determined of the total quantity subject to contract of table wine which they have produced during the 1985/86 wine year, undertake distilla ­ tion under the conditions laid down in Articles 3 to 9 : (') OJ No L 54, 5 . 3 . 1979 , p . 1 . 0 OJ No L 367, 31 . 12 . 1985, p. 39 . (3 OJ No L 246, 30. 8 . 1986, p . 66 . 22. 10. 86 Official Journal of the European Communities No L 298/9 on the part of the distiller, the intervention agency shall release 80 % of the security.' 5. The following Article 6a is inserted : 'Article 6a In the case referred to in the second subparagraph of Article 1 (2) :  the evidence referred to in Article 1 (2) shall be submitted befpre 1 June 1987,  evidence that the wine has been distilled cannot be submitted by the distiller before that referred to in Article 1 (2),  payment of the purchase price referred to in Article 5 ( 1 ) shall take place within a period of one month following submission of the evidence referred to in Article 1 (2) to the authority compe ­ tent for approval of the contract except where the period remaining for the execution of the aforesaid provisions is longer.' (b) for a quantity of wine subject to contract to be determined and which is not the subject of the measure provided for in (a), conclude a storage contract subject to the conditions laid down in Regulation (EEC) No 1059/83 and in Article 9 of this Regulation for a period to be determined.' 3 . The first subparagraph of Article 5 (3) is replaced by the following : '3 . Distillers who have not applied for the advance referred to in Article 9 ( 1 ) of Regulation (EEC) No 2179/83 shall, where appropriate, be required to furnish to the intervention agency within a period of four months following the date of arrival of the wine at the distillery evidence that they have paid the producer the purchase price for the wine within the period laid down in the second subparagraph of paragraph 1 .' 4. Article 6 (2) is replaced by the following : '2. Subject to the conditions laid down in Article 23 of Regulation (EEC) No 2179/83, the security referred to in paragraph 1 shall be released only if evidence that the total quantity of wine has been distilled and, where appropriate, of that the purchase price for the wine has been paid within the period laid down is furnished not later than the end of the fifth month following the final date for distillation operations referred to in Article 4 (4). Where such evidence is not furnished within the period laid down within the following two months and where such delay is not the result of serious negligence Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1986 . For the Commission Frans ANDRIESSEN Vice-President